Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	Applicants’ amendment dated December 14th, 2021 responding to the Office Action September 29th, 2021 provided in the rejection of claims 1-10.
2.	Claims 1-10 are amended and claims 11-20 are newly added.
3.	This office action is based on Applicants’ amendment filed on 12/14/2021 and an interview conducted on 12/29/2021 with Applicants’ representative Attorney Ryan T. Ward (Reg. No. 63,647).
		
Response to Amendments		
4.	(A) Abstract Objection: Abstract objection raised in previous office action have been withdrawn in view of applicants’ amendment.
(B).	Drawing Objection:  Drawing objection raised in previous office action have been withdrawn in view of applicants’ amendment.

EXAMINER’S AMENDMENT
5.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	 Authorization for this examiner's amendment was given in an interview with Attorney Ryan T. Ward (Reg. No. 63,647).
7.	Claims 1-6, 9-10, 12-18 and 20 are allowed.
8.	Claims 7-8, 11 and 19 are canceled.

IN THE CLAIMS:

1. (Currently Amended) A method for software development or modification, the method comprising; 
receiving, from a camera, imaging content, the imaging content capturing a visually challenged user performing an interaction with a plurality of physical blocks over a surface, wherein the physical blocks are different from each other in at least one of shape, size, form, color, structure, surface texture, tactile indicia, weight, volume, density, or content depicted thereon, where at least one physical block within the plurality of physical blocks is stacked on top of a second physical block within the plurality of physical blocks; 
identifying, via at least one processor, the interaction of the visually challenged user with the physical blocks over the surface within the imaging content based on the physical blocks being different from each other in the at least one of shape, size, form, color, structure, surface texture, tactile indicia, weight, volume, density, or content depicted thereon;
physical blocks;
formulating, via the at least one processor, a plurality of computing statements based on the plurality of computing instructions without the visually challenged user typing the plurality of computer statements; [[and]]
causing, via the at least one processor, the plurality of computing statements to be saved;
the method further comprising:
requesting, via the at least one processor, a speaker to output an audio content associated with at least one of the plurality of computing statements responsive to the interaction such that the visually challenged user can rearrange or reorder the physical blocks, wherein the audio content includes an audio identifier of the at least one of the plurality of computing statements,
wherein the surface comprises a composition area and mapping area;
a first portion of the plurality of physical blocks is located in the composition area;
the plurality of computing statements are mapped and formulated from the first portion of the plurality of physical blocks;
a second portion of the plurality of physical blocks is located in the mapping area, the second portion being a single physical block; and 
the plurality of computing statements associated are mapped to the single physical block, such that the single physical block represents at least one of a function or class comprising the plurality of computing statements, and 
wherein the physical blocks have different shapes, each type of shape of the physical blocks representative of a different software element;
wherein the at least one physical block within the plurality of physical blocks is stacked on top of a second physical block within the plurality of physical blocks has a different shape with the second physical block indicate of a different action.

2. (Currently Amended) The method of claim 1, wherein the at least one physical block within the plurality of [[the]] physical blocks is mapped onto at least one of the plurality of computing instructions based on at least one of a property, an orientation, or a placement of the at least one of the physical blocks on the surface.

3. (Currently Amended) The method of claim 1, wherein the at least one physical block within the plurality of physical blocks hosts at least one of a Braille marking, a number, a barcode, or a QR code such that the at least one of the physical blocks can be uniquely identified in the imaging content. 

4. (Currently Amended) The method of claim 1, wherein the at least one of the plurality of computing statements is of at least one of a video editing logic or an image editing logic.

5. (Currently Amended) The method of claim 1, wherein the at least one of the plurality of computing statements is of a source code.



7. (Cancelled).

8. (Cancelled).

9. (Previously Presented) The method of claim 1, wherein the at least one processor is of a server.

10. (Previously Presented) The method of claim 1, wherein the at least one processor is of at least one of a laptop, a desktop, a tablet, or a phone.

11. (Cancelled).

12. (Previously Presented) The method of claim 1, wherein the physical blocks have retractable cords.

13. (Currently Amended) A system for software development or modification, the system comprising:
at least one processor; 
a speaker; and

receiving, from a camera, imaging content, the imaging content capturing a visually challenged user performing an interaction with a plurality of physical blocks over a surface, wherein the physical blocks are different from each other in at least one of shape, size, form, color, structure, surface texture, tactile indicia, weight, volume, density, or content depicted thereon, where at least one physical block within the plurality of physical blocks is stacked on top of a second physical block within the plurality of physical blocks; 
identifying the interaction of the visually challenged user with the physical blocks over the surface within the imaging content based on the physical blocks being different from each other in the at least one of shape, size, form, color, structure, surface texture, tactile indicia, weight, volume, density, or content depicted thereon;
mapping the interaction of the visually challenged user with the physical blocks to a plurality of computing instructions corresponding to the physical blocks;
formulating a plurality of computing statements based on the computing instructions without the visually challenged user typing the computer statements; [[and]]
causing the computing statements to be saved;
the at least one processor to perform operations further comprising:
requesting the speaker to output an audio content associated with at least one of the plurality of computing statements responsive to the interaction such that the visually challenged user can rearrange or reorder the physical blocks, wherein the audio content includes an audio identifier of the at least one of the plurality of computing statements,
wherein the surface comprises a composition area and mapping area;
a first portion of the plurality of physical blocks is located in the composition area;
the plurality of computing statements are mapped and formulated from the first portion of the plurality of physical blocks;
a second portion of the plurality of physical blocks is located in the mapping area, the second portion being a single physical block; and 
the plurality of computing statements associated are mapped to the single physical block, such that the single physical block represents at least one of a function or class comprising the plurality of computing statements, and 
wherein the physical blocks have different shapes, each type of shape of the physical blocks representative of a different software element;
wherein the at least one physical block within the plurality of physical blocks is stacked on top of a second physical block within the plurality of physical blocks has a different shape with the second physical block indicate of a different action.

14.  (Currently Amended) The system of claim 13, wherein the at least one physical block within the plurality of [[the]] physical blocks is mapped onto at least one the computing instructions based on at least one of a property, an orientation, or a placement of the at least one of the physical blocks on the surface.

the at least physical block within the plurality of [[the]] physical blocks hosts at least one of a Braille marking, a number, a barcode, or a QR code such that the at least one of the physical blocks can be uniquely identified in the imaging content. 

16. (Currently Amended) The system of claim 13, wherein the at least one of the computing statements is of at least one of a video editing logic or an image editing logic.

17.  (Currently Amended) The system of claim 13, wherein the at least one of the computing statements is of a source code.

18. (Previously Presented) The system of claim 13, wherein the physical blocks are different from each other via the tactile indicia.

19. (Cancelled).

20. (Currently Amended) A non-transitory computer-readable storage medium having instructions stored which, when executed by at least one processor, cause the at least one processor to perform operations comprising: 
receiving, from a camera, imaging content, the imaging content capturing a visually challenged user performing an interaction with a plurality of physical blocks over a surface, wherein the physical blocks are different from each other in at least one of shape, size, form, color, structure, surface texture, tactile indicia, weight, volume, one physical block within the plurality of physical blocks is stacked on top of a second physical block within the plurality of physical blocks; 
identifying the interaction of the visually challenged user with the physical blocks over the surface within the imaging content based on the physical blocks being different from each other in the at least one of shape, size, form, color, structure, surface texture, tactile indicia, weight, volume, density, or content depicted thereon;
mapping the interaction of the visually challenged user with the physical blocks to a plurality of computing instructions corresponding to the physical blocks;
formulating a plurality of computing statements based on the computing instructions without the visually challenged user typing the computer statements; [[and]]
causing the computing statements to be saved;
the at least one processor to perform operations further comprising: 
requesting a speaker to output an audio content associated with at least one of the plurality of computing statements responsive to the interaction such that the visually challenged user can rearrange or reorder the physical blocks, wherein the audio content includes an audio identifier of the at least one of the plurality of computing statements,
wherein the surface comprises a composition area and mapping area;
a first portion of the plurality of physical blocks is located in the composition area;
the plurality of computing statements are mapped and formulated from the first portion of the plurality of physical blocks;
a second portion of the plurality of physical blocks is located in the mapping area, the second portion being a single physical block; and 
the plurality of computing statements associated are mapped to the single physical block, such that the single physical block represents at least one of a function or class comprising the plurality of computing statements, and 
wherein the physical blocks have different shapes, each type of shape of the physical blocks representative of a different software element;
wherein the at least one physical block within the plurality of physical blocks is stacked on top of a second physical block within the plurality of physical blocks has a different shape with the second physical block indicate of a different action.
.
Reasons for Allowance
8.	Claims 1-6, 9-10, 12-18 and 20 are allowed over the prior arts of record.
A.	Claims 1, 13 and 20 are amended including the limitations from claims 7-8, 11 and 19 and the features from specification paragraph [0020].
B. The cited references:
Yajima et al. (US Pub. No. 2020/0241851 A1 or PCT/JP2018/016112 –art of record) discloses receiving, from a camera, image content – See Fig. 1, paragraphs [0064-0067] and Fig. 3, steps ST33-ST35; identify…interaction of user with the physical blocks…shape – See Fig. 5, user’s interactions and paragraph [0088]; mapping…physical blocks to the computing instructions – See Fig. 4; formulating…statements based on the plurality of computing instructions without…user typing the plurality of computing statements– See Figs 6-13.  Yajima does not disclose the limitations a visually challenged user performing an interaction with plurality of physical blocks…requesting a speaker to output an audio content associated with at 
Wang et al. (US Pub. No. 2021/0034319 A1) discloses physical blocks – See Fig. 2 and Wang further discloses receive input providing a change to the 3D model and provide data corresponding to the change to the second device to update the second view to maintain consistency between the 3D model in the first view and the second view – See Figs. 7-8.  However, Wang does not disclose the claimed invention.
Hans et al. (US Pub. No. 2020/0160748 A1) discloses the visually-impaired user can be guided by a user application executing on a user device to position the user device to capture an image of a desired portion of an environment.  Object recognition processing is performed on the captured image to identify objects present in the environment – See Abstract.  Hans further discloses identifying a collection of objects present in the captured image based at least in part on object recognition processing performed on the captured image and presenting, via the user device, an indication of the collection of objects to the user – See paragraph [0003].  Han does not disclose the claimed amendment.



… requesting a speaker to output an audio content associated with at least one of the plurality of computing statements responsive to the interaction such that the visually challenged user can rearrange or reorder the physical blocks, wherein the audio content includes an audio identifier of the at least one of the plurality of computing statements,
wherein the surface comprises a composition area and mapping area;
a first portion of the plurality of physical blocks is located in the composition area;
the plurality of computing statements are mapped and formulated from the first portion of the plurality of physical blocks;
a second portion of the plurality of physical blocks is located in the mapping area, the second portion being a single physical block; and 
the plurality of computing statements associated are mapped to the single physical block, such that the single physical block represents at least one of a function or class comprising the plurality of computing statements, and 
wherein the physical blocks have different shapes, each type of shape of the physical blocks representative of a different software element;
wherein the at least one physical block within the plurality of physical blocks is stacked on top of a second physical block within the plurality of physical blocks has a different shape with the second physical block indicate of a different action and in combination all other limitations/elements as claimed in claims 1, 13 and 20. Such combination/render obvious features, are allowed over the prior art of record.
Claims 2-6, 9-10, 12 and 14-18 are dependent upon claims 1 and 13. Since the independent claims 1 and 13 are allowable, claims 2-6, 9-10, 12 and 14-18, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holland et al. (US Patent No. 9,536,132 B2) discloses techniques and mechanisms are provided for facilitating the capture and review of visual images by visually impaired users.  In one implementation, these techniques and mechanisms provide pre image capture functionality and captured image review functionality – See Abstract.
Batra et al. (US Pub. No. 2019/0332361 A1) discloses developer and runtime environments supporting multi-modal input for computing systems are disclosed.  The developer environment includes a gesture library of human body gestures (e.g., hand gestures) that a previously-trained, system-level gesture recognition machine is configured to recognize.  The developer environment further includes a user interface 
Me et al. (US Pub. No. 2021/0026623 A1) discloses a method includes identifying an auditory message of contents including a workflow of transactions to be performed by a software application associated with a software design system, where the auditory image represents a digital voice message captured by one or more of a microphone and a digital audio recorder – See Abstract and specification for more details.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MONGBAO NGUYEN/Examiner, Art Unit 2192